Citation Nr: 0844775	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  03-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1965 to September 1969.  Service in the 
Republic of Vietnam is indicated by the evidence of record. 

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which, in part, denied service 
connection for peripheral neuropathy.

In June 2005, the veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.  

In November 2005, the Board remanded the peripheral 
neuropathy claim to the VA Appeals Management Center (AMC) 
for additional evidentiary development. 
In a February 2007 decision, the Board denied the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  While the matter was pending before the Court, in 
July 2008, the veteran's attorney and a representative of 
VA's Office of General Counsel filed a Joint Motion for 
Remand.  The case has been returned to the Board.  The Joint 
Motion will be discussed in greater derail below.  

This issue is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required, on his part.




Issues not currently before the Board

Service connection for PTSD

In a November 2005 decision, the Board also denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  
The veteran appealed the Board's decision to the Court.  In 
March 2008, the veteran's attorney and a representative of 
VA's Office of General Counsel filed a Joint Motion for 
Remand.  In a March 2008 Order, the Court vacated the Board's 
November 2005 decision and remanded the matter for 
readjudication in light of the March 2008 Joint Motion.  The 
issue was subsequently remanded by the Board for additional 
development in August 2008.  A review of the record indicates 
that the additional development requested by the Board has 
not yet been completed.  Thus, the Board cannot act upon that 
issue at this time.  

The issue of entitlement to service connection for PTSD is 
referred to the agency of original jurisdiction for 
appropriate action.

Service connection for a skin disorder

In the above-mentioned February 2007 decision, the Board also 
denied the veteran's claim of entitlement to service 
connection for a skin condition.  The February 2008 Joint 
Motion specifically stated that the parties "do not wish the 
Court to disturb that part of the Board's decision."  See 
the July 2008 Joint Motion, page 1.  Accordingly, that issue 
has been resolved and will be discussed no further herein. 


REMAND

In the November 2005 remand, the Board requested that VBA 
arrange for an examination of the veteran to determine the 
current nature and severity of his peripheral neuropathy.  
The examiner was to express an opinion as to whether the 
veteran's peripheral neuropathy is related to any incident of 
service, including presumed herbicide exposure in Vietnam.  
The examination was completed in December 2005. 

In the July 2008 Joint Motion, the parties stated that that 
the Board failed "its duty to assist when it neglected to 
return" the December 2005 VA examiner's opinion as 
inadequate for evaluation purposes.  See the July 2008 Joint 
Motion at page 3.  
Specifically, the parties indicated that the VA examiner's 
opinion, while indicating that the veteran's peripheral 
neuropathy was unrelated to presumed exposure to herbicides 
in Vietnam, did not provide a rationale for why the veteran's 
peripheral neuropathy could not be related to any other 
incident of service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Board was instructed to obtain a complete 
examination report that provides "adequate reasons and bases 
for its opinion". 

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for a physician to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is as likely 
as not that the veteran's peripheral 
neuropathy is related to his military 
service.  If the reviewing physician finds 
that physical examination of the veteran 
and/or diagnostic testing is necessary, 
such should be accomplished.  A report 
should be prepared and associated with the 
veteran's VA claims folder.

2.  VBA should then readjudicate the 
veteran's claim of entitlement to service 
connection for peripheral neuropathy.  If 
the benefit sought on appeal remains 
denied, VBA should provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

